DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/11/2022 has been entered.

Response to Arguments
It is noted that Patent Board Decision (see the Decision mailed on 6/14/2022) set forth as Examiner Affirmed.
It is also noted that no argument with possible allowable subject matter is NOT presented in the Applicant’s Remarks.
It is also further noted that claims 1 – 4, 6 – 9 and 11 – 14, which were presented in the Board Decision, are not amended and new claim 16 is presented in this Request for Continued Examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 6, 9 – 8 and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannuffelen et al. (US 2008/0087078 A1, cited in the IDS, under R1) in view of Little, III et al. (US 2014/0361172 A1, hereunder R5) and Al-Moniee et al. (US 2015/0300955 A1, hereunder Al-Moniee)
With respect to independent claim 1, R1 teaches in Figs. 2 – 3 a method for measuring the absorbance of light of a substance in a solution in a chromatography measuring cell [This limitation is determined to be “intended use”. Therefore, this limitation does not carry any patentability.], said method comprising the steps of:
transmitting a first light beam from a light source 122 towards a beam splitter 136;
dividing the first light beam into a signal light ray 142 and a reference light ray 144 by the beam splitter; 
modulating via 152 the signal light ray; 
modulating via 146 the reference light ray;
providing the measuring cell 154 such that the signal light ray passes through the measuring cell;
detecting via Detector as shown in Fig. 3 a signal in a detector, which signal is the combined signal intensity of the signal light ray and the reference light ray detected by the detector see paragraphs [0035 – 0050];
performing synchronous detection  via Detector as shown in Fig. 3 of the detected signal in order to reconstruct the intensities of the signal light ray  and the reference light ray  from the combined signal detected by the detector , said synchronous detection being based on the modulation performed to the signal light ray and the reference light ray.
R1 is silent with wherein the beam splitter is an asymmetrical beam splitter dividing the first light beam into a signal light ray and a reference light ray  where a larger portion of the first light beam is directed to the signal light ray than to the reference light ray. 
R5 teaches in paragraph [0019] wherein the beam splitter is an asymmetrical beam splitter dividing the first light beam into a signal light ray and a reference light ray  where a larger portion of the first light beam is directed to the signal light ray than to the reference light ray. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 in order to enhance the desired S/N ratio by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
R1 is silent with wherein the measuring cell is a flow cell.
Al-Moniee teaches in Fig. 2 a flow cell 233. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 modified by R5 in order to apply desired spectrometer to desired cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 8, R1 teaches a measuring device for measuring the absorbance of a substance in a solution in a measuring cell of the measuring device, wherein said measuring device comprises:
a light source 122  transmitting a first light beam; 
a beam splitter 136 provided such that the first light beam is divided by the beam splitter  into a signal light ray and a reference light ray;
the measuring cell 154 positioned such that the signal light ray will pass through the measuring cell;
a first signal modulation device 152 arranged to modulate the signal light ray; and
a second signal modulation device 146 arranged to modulate the reference light ray; and
a detector as shown in Fig. 3 arranged to detect the signal light ray when it has been modulated and passed the measuring cell and also detect the reference light ray when it has been modulated, wherein the detector comprises or is connected to a processing device which is configured for performing synchronous detection of the detected signal in order to reconstruct the intensities of the signal light ray and the reference light ray from the combined signal detected by the detector, said synchronous detection being based on the modulation performed to the signal light ray and the reference light ray see paragraphs [0035 – 0050].
R1 is silent with wherein the beam splitter is an asymmetrical beam splitter dividing the first light beam into a signal light ray and a reference light ray  where a larger portion of the first light beam is directed to the signal light ray than to the reference light ray. 
R5 teaches in paragraph [0019] wherein the beam splitter is an asymmetrical beam splitter dividing the first light beam into a signal light ray and a reference light ray  where a larger portion of the first light beam is directed to the signal light ray than to the reference light ray. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 in order to enhance the desired S/N ratio by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
R1 is silent with wherein the measuring cell is a flow cell.
Al-Moniee teaches in Fig. 2 a flow cell 233. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 modified by R5 in order to apply desired spectrometer to desired cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 2, in Fig. 3 R1 teaches wherein the signal light ray  and the reference light ray are detected in the same detector simultaneously.
With respect to dependent claims 3 and 11,  in paragraph [0029] R1 teaches wherein the step of modulating the signal light ray comprises modulating the signal light ray at a first frequency and the step of modulating  the reference light ray  comprises modulating the reference light ray at a second frequency which is different from the first frequency.
With respect to dependent claim 6, in Fig. 3 R1 teaches the step of changing direction of one or both of the signal light ray  and the reference light ray with at least one light direction changing device such that both the signal light ray and the reference light ray can be detected by the same detector.
With respect to dependent claim 9, in Fig. 3 R1 teaches  at least one light direction changing device  arranged to change the direction of the reference light ray or the signal light ray  such that they can be detected by the same detector.
With respect to dependent claims 12 - 13,   R1 teaches wherein the first signal modulation device is a chopper see paragraph [0059], a shutter, a movable mirror, a tuning fork or an adjustable gray filter provided somewhere in the light path of the signal light ray and wherein the second signal modulation device is a chopper see paragraph [0059], a shutter, a movable mirror, a tuning fork or an adjustable gray filter provided somewhere in the light path of the reference light ray.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 modified by R5 and Al-Moniee, and further in view of Kawano et al. (US 2005/0206984 A1, hereunder R2)
The teaching of R1 modified by R5 and Al-Moniee has been discussed above.
With respect to dependent claim 4, R1 is silent with wherein the steps of modulating the signal light ray and the reference light ray comprise creating a sine modulation or a square wave modulation to both the signal light ray and the reference light ray.
 In paragraph [0157] R2 teaches a square light modulator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 modified by R5 and Al-Moniee in order to have a desired modulated light source by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 modified by R5 and Al-Moniee, and further in view of Islam (US 2014/0183362 A1, hereunder R4)
The teaching of R1 modified by R5 and Al-Moniee has been discussed above.
With respect to dependent claims 7 and 14, R1 is silent with wherein the step of modulating one of the signal light ray or the reference light ray comprises a device to configured to control the light source.
In Fig. 18, R4 teaches modulating a light source. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 modified by R5 and Al-Moniee in order to have a modulated light source by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannuffelen et al. (US 2008/0087078 A1, cited in the IDS, under R1) in view of Little, III et al. (US 2014/0361172 A1, hereunder R5), Al-Moniee et al. (US 2015/0300955 A1, hereunder Al-Moniee), and Gibbs (US 2007/0008530 A1; newly cited)
With respect to independent claim 16, as discussed in the rejection justification to claim 1, R1 teaches in Figs. 2 – 3 a method for measuring the absorbance of light of a substance in a solution in a chromatography measuring cell [This limitation is determined to be “intended use”. Therefore, this limitation does not carry any patentability.], said method comprising the steps of:
transmitting a first light beam from a light source 122 towards a beam splitter 136;
dividing the first light beam into a signal light ray 142 and a reference light ray 144 by the beam splitter; 
modulating via 152 the signal light ray; 
modulating via 146 the reference light ray;
providing the measuring cell 154 such that the signal light ray passes through the measuring cell;
detecting via Detector as shown in Fig. 3 a signal in a detector, which signal is the combined signal intensity of the signal light ray and the reference light ray detected by the detector see paragraphs [0035 – 0050];
performing synchronous detection  via Detector as shown in Fig. 3 of the detected signal in order to reconstruct the intensities of the signal light ray  and the reference light ray  from the combined signal detected by the detector , said synchronous detection being based on the modulation performed to the signal light ray and the reference light ray.
R1 is silent with wherein the beam splitter is an asymmetrical beam splitter dividing the first light beam into a signal light ray and a reference light ray  where a larger portion of the first light beam is directed to the signal light ray than to the reference light ray. 
R5 teaches in paragraph [0019] wherein the beam splitter is an asymmetrical beam splitter dividing the first light beam into a signal light ray and a reference light ray  where a larger portion of the first light beam is directed to the signal light ray than to the reference light ray. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 in order to enhance the desired S/N ratio by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
R1 is silent with wherein the measuring cell is a flow cell.
Al-Moniee teaches in Fig. 2 a flow cell 233. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 modified by R5 in order to apply desired spectrometer to desired cell. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
R1 is silent with wherein the steps of modulating the signal light ray and the reference light ray comprise creating a sine modulation or a square wave modulation to both the signal light ray and the reference light ray.
	In paragraph [0035] Gibbs teaches the modulator which is a sine wave or a square wave and in paragraph [0058] teaches a flow cell. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of R1 modified by R5 and Al-Moniee in order to modulate desired light by a known empirical choice by ordinary artisans as a system (or method) design choice. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
The modulation of light in sine or square wave forms are readily available for ordinary artisans that Gibbs teaches advantages of using square wave modulation in paragraph [0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884